Name: 91/51/EEC: Council Decision of 18 December 1990 on the signing of the International Agreement on Jute and Jute Products, 1989
 Type: Decision
 Subject Matter: international trade;  plant product;  international affairs;  leather and textile industries
 Date Published: 1991-02-04

 4.2.1991 EN Official Journal of the European Communities L 29/1 COUNCIL DECISION of 18 December 1990 on the signing of the International Agreement on Jute and Jute Products, 1989 (91/51/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the International Agreement on Jute and Jute Products, 1989, is open for signature from 1 January to 31 December 1990; Whereas all Member States have indicated their intention to sign the Agreement; Whereas the Community and its Member States should proceed simultaneously to sign the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Not later than 31 December 1990 the Community and its Member States shall, acting simultaneously, sign the International Agreement on Jute and Jute Products, 1989, in accordance with Article 37 (1) thereof. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement on behalf of the Community. The text of the Agreement is attached to this Decision. Done at Brussels, 18 December 1990. For the Council The President G. DE MICHELIS